DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/28//2022 has been entered. Claims 1 and 3-4 have been amended. Claims 2, 7-8, 11, 16, 24-25 and 28-47 were previously cancelled. Claims 1, 3-6, 9-10, 12-15, 17-23 and 26-27 remain pending in this application. 

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, ln. 4 should read ---and is configured to contact and [[to]] support---
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9-10, 12-15, 17-21, 23, and 26-27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pratt (US 2016/0067392 A1).
Regarding claim 1, Pratt discloses a therapy unit for treating a tissue site (a therapy system 100, para [0029], Fig. 1), comprising: 
an enclosure (enclosure between first housing 312 and second housing 314, para [0048], Fig. 3); a multi-function mount (panel 402; para [0052], Fig. 4, 6, 7, 8; alternatively a printed wiring assembly 304, para [0048], Fig. 3) coupled within the enclosure (coupled within enclosure between first housing 312 and second housing 314, para [0048], Fig. 3); 
a power source (battery 308, para [0048], Fig. 3) carried by the multi-function mount (panel 402; para [0052], Fig. 4, 6, 7, 8; Fig. 3 illustrates the battery is attached to panel 402 the bottom part of second housing 314; alternatively  a printed wiring assembly 304, para [0048], Fig. 3 and 10 illustrates the multi-function mount, printed wiring assembly 304, carries the power source, battery 308 , by  securing it to the second housing 314); 
a pressure source (vacuum pump 302, para [0048], Fig. 3) carried by the multi-function mount (panel 402; para [0052], Fig. 4, 6, 7, 8, Fig. 10 illustrates the vacuum pump 302 is attached to the bottom, panel 402, of the second housing 314; alternatively, a printed wiring assembly 304, para [0048], Fig. 3 illustrates the multi-function mount carrying the pressure source); and 
a pneumatic coupler (pump chamber 1604, para [0070], Fig. 16) disposed within the enclosure (fig. 16) and configured to fluidly couple the pressure source (vacuum pump 1606, para [0070], Fig. 16) to the therapy unit (a therapy system 100, para [0029], Fig. 1) the pneumatic coupler comprising:
An inlet pathway (vacuum port 1608) disposed through the pneumatic coupler (see fig. 16);
An inlet expansion chamber (canister, para [0046], or canister port; para [0007] states “The integrated fluid conductor formed by the seal and the integrated fluid channel may fluidly couple a negative-pressure source to a negative-pressure outlet, such as a canister port or tube. ”  Para [0070] teaches the pump chamber 1604 includes fluid port 1608 that may include a tube to fluid port 1610 to deliver negative pressure to the canister 112.  Fig. 3 illustrates the vacuum pump is connected to expansion chamber 324, the same location as the pump chamber 1604 in Fig. 16 ) within the inlet pathway (vacuum port 1608, Fig. 16);
An outlet pathway (exhaust port 1612) disposed through the pneumatic coupler (see fig. 16); and
 and an outlet expansion chamber (expansion chamber 324 and 1514, para [0048] and [0069] as examples, Fig. 3, 6, 7, 8, 15  ; para [0070] teaches the positive pressure fluid is exhausted from the vacuum pump 1606 through an exhaust port 1612 directly into the pump chamber 1604 and then vented through an aperture 1614 [part of the expansion chamber 1512] of the housing) within the outlet pathway (exhaust port 1612; Fig. 16; para [0060] and Fig. 9 illustrates the fluid connectivity from the pump chamber 1604 to the expansion chamber 324).

Regarding claim 6, dependent from claim 1, Pratt discloses the claim limitation wherein the enclosure (enclosure between first housing 312 and second housing 314, para [0048], Fig. 3) comprises at least one integrated pneumatic conduit (tube 1006 that couples the negative pressure port 1002 to the fluid channel port 404a through the channel 610; alternatively, tube 1008 that couples the positive pressure port 1004 to the fluid channel 404c through the channel port 616, para [0064], Fig. 10). .  

Regarding claim 9, dependent from claim 1, wherein the multi-function mount (panel 402; para [0052], Fig. 4, 6, 7, 8) comprises at least one pneumatic seal (seal 322 or gasket 410; para [0050], Fig. 4) integrally formed as part of the multi-function mount (panel 402; para [0052], Fig. 4, 6, 7, 8) and configured to provide a pneumatic seal (para [0059] describes the pneumatic seal regarding fluid channels 404b and 404c, as examples) relative to at least one pneumatic conduit (tube 1006 that couples the negative pressure port 1002 to the fluid channel port 404a through the channel 610; alternatively, tube 1008 that couples the positive pressure port 1004 to the fluid channel 404c through the channel port 616, para [0064], Fig. 10) within the enclosure (enclosure between first housing 312 and second housing 314, para [0048], Fig. 3).  

Regarding claim 10, dependent from claim 1, wherein the multi-function mount (panel 402; para [0052], Fig. 4, 6, 7, 8) comprises one or more capturing members (partitions 602, para [0054], Fig. 6), wherein at least one of the capturing members (partitions 602) is configured to contact the power source (battery compartment 604) or the pressure source (pump compartment 606) on at least two non-coplanar surfaces (Fig. 6 illustrates capturing members are configured to contact the pressure source on a least two non-coplanar surfaces.). 

    PNG
    media_image1.png
    583
    637
    media_image1.png
    Greyscale
 
Regarding claim 12, dependent from claim 1, Pratt discloses the claim limitation wherein the multi-function mount (panel 402; para [0052], Fig. 4, 6, 7, 8) comprises one or more capturing members, wherein at least one of the capturing members (partitions 602, para [0054], Fig. 6) is configured to contact the power source (battery compartment 604)  or the pressure source (pump compartment 606) at a first contact surface and a second contact surface positioned non-coplanar to the first contact surface (Fig. 6 provide below for a second time illustrates the first contact surface (first arrow on the bottom left) is non-coplanar to the second contact surface (second arrow on the bottom left), also illustrated in Fig. 3).  

    PNG
    media_image2.png
    583
    637
    media_image2.png
    Greyscale


Regarding claim 13, dependent from claim 12, Pratt discloses the claim limitation wherein the multi-function mount (panel 402; para [0052], Fig. 4, 6, 7, 8) further comprises one or more isolation bosses (para [0056] teaches panel 402 has protruding bodies such as bolts, posts, or mounting bosses) configured to contact the power source or the pressure source (channel port 610, 616 illustrated above in Fig. 6; para [0064] teach how channel port 610 is fluidly coupled to the negative pressure port of the pump) at a third contact surface (the third surface is where the port 610, 616 connects to the pump) positioned non-coplanar to the first contact surface and the second contact surface (Fig. 6 illustrates the top of port 610 is non-coplanar to the first and second non-coplanar contact surfaces).   

Regarding claim 14, dependent from claim 13, Pratt discloses the claim limitation wherein the multi-function mount (panel 402; para [0052], Fig. 4, 6, 7, 8) further comprises a mount base configured to contact the power source (bottom of battery compartment 604, para [0054], Fig. 6) or the pressure source (bottom of pump compartment 608) at a fourth contact surface (bottom surface of pump or battery) positioned non-coplanar to the first contact surface (illustrated in Fig. 6 above), the second contact surface (illustrated in Fig. 6 above, the first contact surface and the second contact surface form a point where the planes will cross), and the third contact surface (the third surface is where the port 610, 616 connect to the pump).  

Regarding claim 15, dependent from claim 14, Pratt discloses the claim limitation wherein the first contact surface (illustrated in Fig. 6, above), the second contact surface (illustrated in Fig. 6 above, the first contact surface and the second contact surface form a point where the planes will cross), the third contact surface (the third surface is where the port 610, 616 connects to the pump, vertical to fourth surface), and the fourth contact (bottom surface of pump or battery chambers, horizontal to the third surface) surface each lie in a separate plane positioned normal to one another.  

Regarding claim 17, dependent from claim 1, Pratt disclosed the claim limitation wherein the pneumatic coupler (pump chamber 1604, para [0070], Fig. 16) further comprises a source inlet port (port 610, 1610, para [0056], Fig. 7 and 16) in fluid communication with a mount inlet port (canister port 406, para [0052], Fig. 7) through the pneumatic coupler (pump chamber 1604, para [0070], Fig. 16) and a source outlet port (port 616, 1604 para [0056], Fig. 7, Fig. 16) in fluid communication with a mount outlet port (fluid channel 404c and passage 906)  through the pneumatic coupler (pump chamber 1604, para [0070], Fig. 16).  

Regarding claim 18, dependent from claim 17, Pratt discloses the claim limitation wherein the source inlet port (port 610, 1610, para [0056], Fig. 7 and 16) is in fluid communication with the mount inlet port (canister port 406, para [0052], Fig. 7) through the inlet pathway (illustrated in annotated Fig. 7 below) disposed within the pneumatic coupler (pump chamber 1604, para [0070], Fig. 16), and wherein the source outlet port (port 616, 1604 para [0056], Fig. 7, Fig. 16) is in fluid communication with the mount outlet port (fluid channel 404c and passage 906) through the outlet pathway (illustrated in annotated Fig. 7 and 8 below) disposed within the pneumatic coupler (pump chamber 1604, para [0070], Fig. 16), and wherein the inlet pathway and the outlet pathway are separate from one another (Fig. 7and  8 provided below illustrate the inlet pathway and the outlet pathway are separated from one another). 

    PNG
    media_image3.png
    846
    752
    media_image3.png
    Greyscale

Regarding claim 19, dependent from claim 17, Pratt discloses the claim limitation wherein the pneumatic coupler (pump chamber 1604, para [0070], Fig. 16) further comprises at least one reinforcement rib (capturing members or partitions 602 is also acting as reinforcement rib, para [0054], see Fig. 6 above) extending outward from and surrounding a perimeter of the source inlet port (port 610, 1610, para [0056], Fig. 7 and 16)  and the source outlet port (port 616, 1604 para [0056], Fig. 7, Fig. 16).  

Regarding claim 20, dependent from claim 17, Pratt discloses the claim limitation wherein the pneumatic coupler (pump chamber 1604, para [0070], Fig. 16) further comprises at least one reinforcement rib (gasket 410, para [0052], Fig 5 illustrates the gasket surrounds canister port 406 and fluid channel 404c)  extending outward from and surrounding a perimeter of the mount inlet port (canister port 406, para [0052], Fig. 7) and the mount outlet port (fluid channel 404c and passage 906).  

Regarding claim 21, dependent from claim 1, Pratt discloses the claim limitation wherein the inlet expansion chamber (canister, para [0046], or canister port; para [0007] states “The integrated fluid conductor formed by the seal and the integrated fluid channel may fluidly couple a negative-pressure source to a negative-pressure outlet, such as a canister port or tube.”) increases a volume of a portion of the inlet pathway (vacuum port 1608, Fig. 16, connected to tube 1006, para [0064], Fig. 10, connected to port 610 that is connected to the canister port; the canister port is wider than the other ports resulting in an increase in volume ), and wherein the outlet expansion chamber (expansion chamber 324 and 1514, para [0048] and [0069] as examples, Fig. 3, 6, 7, 8, 15) increases a volume of a portion of the outlet pathway (exhaust port 1612; Fig. 16; para [0060] and Fig. 9 illustrates the fluid connectivity from the pump chamber 1604 to the expansion chamber 324; Fig. 10 illustrates the expansion chamber illustrated as having baffles has a larger volume than the inlet pathway including the channel port connected by a tube 1008 to the vacuum port negative pressure port 1002 [vacuum port 1608, Fig. 16]).  

 Regarding claim 23, dependent from claim 1, wherein the pneumatic coupler (pump chamber 1604, para [0070], Fig. 16) is configured to support the pressure source (vacuum pump 302, para [0048], Fig. 3) within the enclosure (enclosure between first housing 312 and second housing 314, para [0048], Fig. 3) and to prevent vibrations (para [0006] teaches the expansion chamber attenuates sound; sound is created by waves that if large enough cause vibration so by attenuating sound the expansion chamber attenuates vibrations; para [0074] teaches the mounting foam covering the expansion chamber absorbs sound waves) from being transmitted to the enclosure (enclosure between first housing 312 and second housing 314, para [0048], Fig. 3).  

Regarding claim 26, dependent from claim 1, Pratt discloses the claim limitation further comprising a control board (control unit 200, para [0048], Fig. 2, 3, 14) positioned in the enclosure (enclosure between first housing 312 and second housing 314, para [0048], Fig. 3) in communication with the power source (battery 308, para [0048], Fig. 3) and the pressure source (vacuum pump 302, para [0048], Fig. 3), wherein the control board (control unit 200, para [0048], Fig. 2, 3, 14) is configured to control the pressure source according to a user input or a sensor signal (Para [0047] teaches the control unit provides a housing for the negative pressure source 104 and includes a user interface 204 for controlling the therapy operation of the therapy unit.  The control unit is configured to control the pressure source according to a user input or a sensor signal.).  

Regarding claim 27, dependent from claim 26, wherein the control board (control unit 200, para [0048], Fig. 2, 3, 14) comprises at least one pneumatic connection (Abstract teaches seals are placed over fluid channels and that the control unit of the therapy system employs several integrated fluid conductors where molds are used to form channels into the panel; para [0006] teaches the control unit includes several integrated fluid connectors to the pump; Fig. 14 and para [0068] teach a perspective view of control unit 200 is pneumatically coupled to fluid channels attached to a vacuum pump not shown) configured to be coupled to at least one pneumatic seal (seal 322 or gasket 410; para [0050], Fig. 4, also illustrated in Fig. 14 but not numbered), carried by the multi-function mount (panel 402; para [0052], Fig. 4, 6, 7, 8,; alternatively a printed wiring assembly 304, para [0048], Fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 2016/0067392 A1).
Regarding claim 3, dependent from claim 1, wherein the enclosure (enclosure between first housing 312 and second housing 314, para [0048], Fig. 3)comprises a first housing (first housing 312, para [0048], Fig. 3) and a second housing (second housing 314, para [0048], Fig. 3), wherein the second housing (second housing 314, para [0048], Fig. 3) is coupled to the multi-function mount (panel 402; para [0052], Fig. 4, 6, 7, 8; alternatively a printed wiring assembly 304, para [0048], Fig. 3),
Pratt strongly implies, but does not explicitly state the claim limitation wherein the first housing (first housing 312, para [0048], Fig. 3) comprises a plurality of support tabs extending outward from the first housing (first housing 312, para [0048], Fig. 3) and configured contact and to support the multi-function mount (panel 402; para [0052], Fig. 4, 6, 7, 8; alternatively a printed wiring assembly 304, para [0048], Fig. 3) when the first housing (first housing 312, para [0048], Fig. 3)  is coupled to the second housing (second housing 314, para [0048], Fig. 3).  Fig. 6 of Pratt illustrates the second housing 314 has female connecting parts illustrated below.  


    PNG
    media_image4.png
    562
    637
    media_image4.png
    Greyscale
 
Fig. 3 illustrates how the first housing 312 connects to the second housing 314 having the female connecting parts, but Fig. 3 does not illustrated the male connecting parts on the back of the first housing 312.  However, since the second housing 314 is illustrated as having female connecting parts there must be male connecting parts that attached thereto.  As stated, Pratt teaches the first housing 312 connects to the second housing 314 supporting the multi-function mount when the first housing is coupled to the second housing.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the therapy unit of Pratt such that the first housing comprises a plurality of support tabs extending outward from the first housing and as suggested by Pratt to contact and support the multi-function mount when the first housing is coupled in the second housing having female connecting parts.

Regarding claim 4, dependent from claim 3, Pratt strongly implies the claim limitation wherein the first housing (first housing 312, para [0048], Fig. 3) comprises a plurality of first mating stand-offs and the second housing (second housing 314, para [0048], Fig. 3) comprises a plurality of second mating stand-offs (female connecting parts in Fig. 6 provided above), and wherein the first mating stand-offs are configured to mate with the second mating stand-offs (female connecting parts in Fig. 6 provided above) for coupling the first housing (first housing 312, para [0048], Fig. 3)  to the second housing (second housing 314, para [0048], Fig. 3).  
As stated above in claim 3, from which this claim is dependent, Pratt strongly implies, but does not explicitly state the claim limitation wherein the first housing (first housing 312, para [0048], Fig. 3) comprises a plurality of support tabs extending outward from the first housing (first housing 312, para [0048], Fig. 3) and configured contact and to support the multi-function mount (panel 402; para [0052], Fig. 4, 6, 7, 8; alternatively a printed wiring assembly 304, para [0048], Fig. 3) when the first housing (first housing 312, para [0048], Fig. 3)  is coupled to the second housing (second housing 314, para [0048], Fig. 3).  Fig. 6 of Pratt illustrates the second housing has female connecting parts illustrated above. Fig. 3 illustrates how the first housing 312 connects to the second housing 314 but does not illustrated the male connecting parts on the back of the first housing 312.  However, since the first housing is illustrated as having female connecting parts it is obvious that male connecting parts may be used attached thereto,  Fig. 3 illustrates the first housing 312 connects to the second housing 314 and supports the multi-function mount when the first housing is coupled to the second housing.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the therapy unit of Pratt such that the first housing comprises a plurality of first mating stand-offs and the second housing comprises a plurality of second mating stand-offs as suggested by Pratt so that the first mating stand-offs are configured to mate with the second mating stand-offs for coupling the first housing to the second housing.

Regarding claim 5, dependent from claim 3, Pratt strongly implies the claim limitation wherein the plurality of support tabs (male connecting parts) exert a compressive force (a compressive force is created on the components of the control unit as the housings are pressed) on the multi-function mount (panel 402; para [0052], Fig. 4, 6, 7, 8; alternatively a printed wiring assembly 304, para [0048], Fig. 3) when the first housing (first housing 312, para [0048], Fig. 3) is coupled to the second housing (second housing 314, para [0048], Fig. 3) as described above regarding claim 3 of which this claim is dependent.  

Regarding claim 22, dependent from claim 1, Pratt does not explicitly disclose the claim limitation wherein the pneumatic coupler (pump chamber 1604, para [0070], Fig. 16) further comprises a cable guide (mounting foam and partitions acting as a cable guide, for example, a guide for wires to electronic components ) extending outward from and over-lapping exterior surface of the pneumatic coupler (pump chamber 1604, para [0070], Fig. 16) to define a three-sided surrounding (between the partitions, the top and/or bottom of the pump compartment 606 and the mounting foam would result in a three sided surrounding) relative to the exterior surface of the pneumatic coupler (pump chamber 1604, para [0070], Fig. 16).  
Para [0048] states “As illustrated in FIG. 3, some embodiments of the housing 202 may comprise a first housing 312 and a second housing 314, which may be coupled to enclose the vacuum pump 302, the printed wiring assembly 304, the valve 306, the battery 308, and the mounting foam 310.”  Wires (not shown) connect the power source 308, the printed wiring assembly 304, the pump 302, and the controls 316 of the control panel 320 as these elements are illustrated in Fig. 3, wiring not shown.  Para [0049] teaches the mounting foam 310 is positioned over components of the control unit 200, para [0051] teaches the mounting foam 310 is compressed against components of the control unit 200 to secure and protect the components of the control unit 200, and para [0074] teaches the mounting foam 310 can seal the expansion chamber 324.  Wires are components of the control unit and are secured and guided by mounting foam compressed against one or more surfaces such as the different surfaces of the partitions 602 forming a three sided surrounding to guide a wire.   
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the therapy unit of Pratt such that pneumatic coupler further comprises a cable guide extending outward from and over-lapping an exterior surface of the pneumatic coupler by securing and guiding a wire by defining a three-sided surrounding relative to the exterior surface of the pneumatic coupler with a mounting foam as suggest by Pratt to use a to secure and protect components of the control unit.

Response to Arguments
Applicant’s arguments, page 6, regarding objections to claims 3 and 4 have been considered. The objection to claim 4 has been withdrawn. Appropriate correction is needed for claim 3. 
Applicant's arguments, filed 04/28/2022, with respect to claims 1, 6, 9, 10, 12-15, 17-21, 23, 26 and 27 rejected under 35 USC §102 have been fully considered but they are not persuasive. 
Applicant argues, page 7, that the identified components of Pratt do not describe the amended claim 1. 
Applicant argues, page 7, that Pratt nowhere depicts the container 112 or any canister being disposed within the pump chamber 1604 of within the housing 202 formed by the first housing and the second housing. However, to further expand on the rejection above, Pratt discloses that the control unit 200 may integrate the container 112 (¶ 0047, ln. 6-8). 
Applicant argues, page 7, that the vacuum port 1608 may protrude into the vacuum chamber 1604, but the vacuum port 1608 is neither described nor illustrated as being “disposed through” the vacuum chamber 1604. However, under the broadest reasonable interpretation of “disposed through”, the vacuum port 1608 (inlet pathway) in considered to be “disposed through” or arranged in a particular position inside the vacuum chamber 1604 (pneumatic coupler). 
Applicant further argues, page 7, that container 112 (inlet expansion chamber) is not “within” the vacuum port 1608 (inlet pathway). However, as discussed in the rejection above, Pratt discloses that the negative-pressure source is fluidly coupled to the canister port (¶ 0007). Accordingly, under the broadest reasonable interpretation of “within”, the fluid coupling of the container 112 and the vacuum port 1608 is considered to provide an inlet expansion chamber within the inlet pathway. 
Applicant argues, page 7-8, that exhaust port 1612 is not described as being “disposed through’ vacuum chamber 1604. However, under the broadest reasonable interpretation of “disposed through”, the vacuum port 1612 (outlet pathway) in considered to be “disposed through” or arranged in a particular position inside the vacuum chamber 1604 (pneumatic coupler).
Applicant argues, page 7-8, that neither the expansion chamber 324 nor the expansion chamber 1514 is described or illustrated as being “within” the exhaust port 1612. However, as discussed in the rejection above, Pratt discloses a fluid connection from the exhaust port 1612 to the expansion chamber 324 (¶ 0070). Accordingly, under the broadest reasonable interpretation of “within”, the fluid coupling of the container 112 and the vacuum port 1608 is considered to provide an inlet expansion chamber within the inlet pathway.
Thus, claims 1, 6, 9, 10, 12-15, 17-21, 23, 26 and 27 are anticipated by Pratt. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                                 
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781